Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
The previous Non-Final Office action dated 20 January 2022 is withdrawn in light of additional issues that have come the attention of the Examiner. As such, new grounds of rejection are presented below making the instant Office action Non-Final.

Status of Claims
Claims 1-20 are pending and examined.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,206,797 B1 is withdrawn in light of the terminal disclaimer submitted on 01 April 2022.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/016,259 is withdrawn in light of the terminal disclaimer submitted on 01 April 2022.

Specification 
The specification is objected for lacking a deposit date and a deposit number: on page 48 there are “_______”s instead of the required deposit date and NCMA Accession No. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.
The specification teaches that soybean variety 91090528 was developed from an initial cross of 11KA71163-56-06 and 11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN), and that it has been judged to be uniform for breeding purposes and testing (p 8 ¶ 0068-0070).
However, the specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT deposited the seeds at the ATCC in accordance with 37 CFR 1.801-1.809 or indicated an intention to deposit the seeds in accordance with the Budapest Treaty, and has not stated that all restrictions upon availability to the public will be irrevocably removed upon granting of a patent.  
Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Eby (Patent No. US 9,591,827) in view of Mason et al (Patent No. US 9,062,324) and Boehm (2014, Tennessee Research and Creative Exchange Masters Thesis, University of Tennessee pages 1-135).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Instant claims 1-20 are drawn to soybean variety 91090528, methods of breeding said variety, and F1 hybrid seeds and plants derived therefrom.  
It is noted that the breeding history of the instant variety appears to be a locus conversion wherein two backcrosses to the recurrent parent 11KA71163-56-06 were performed with the donor parent OX3009B4-D0YN which appears to be donating the A5547-127 event conferring glufosinate resistance (see ¶ 0068, 0071 and 0074).  
The instant specification discloses approximately 16 traits for soybean variety 91090528 of which 14 are identical or near identical to the traits of recurrent parent 11KA71163-56-06, and which further establishes that the instant variety is a locus conversion of the patented variety.  
Of the traits which differ, plant height and seed size are within what would be considered variants and as the instant defines as a locus conversion. In addition to locus conversions introducing variation through linkage drag, it is also possible that the differences are due to environmental differences. 
Moreover, traits of the patented recurrent parent were measured in a different year than the instantly claimed soybean variety (2011-2015 versus 2016-2019) as well as in different locations. Therefore, numerical comparisons of environmentally impacted traits such as plant height and seed size cannot reliably distinguish the two varieties.  
Additionally, Applicants do not describe donor line OX3009B4-D0YN such that one of skill in the art would know what could be expected to be introduced trait-wise from the donor parent into a different variety: the resultant variety would reasonably be expected to possesses the traits of the claimed variety as disclosed in the trait table of the instant specification.  
Furthermore, no statistical error bars are provided for results to allow one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety. In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in claim 13 of Patent No. US 9,591,827, the differences need to be both unexpected and practically significant.  
Namely, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). See MPEP 716.02(b)
This principle was also recently affirmed in Ex parte McGowen (Appeal 2019-006060) wherein the decision affirmed burden for Applicant to establish that the trait differences would be both unexpected and have practical significance.
	Eby teaches soybean variety 11KA71163-56-06, methods of breeding said variety, F1 hybrid seeds and plants therefrom and locus converted plants (see claim 13) wherein a trait is introgressed such as event A5547-127 and backcrossed to the recurrent parent.  
Eby teaches a method of transforming a plant of the variety, a plant produced by said transformation and including herbicide tolerance, and methods of introducing a locus conversion (see claims 8-11).
	Eby teaches that “A single locus conversion of the site-specific integration system allows for the integration of multiple genes at the converted loci” clearly encompassing multiple trait differences in a single locus conversion (see col. 25, ¶ 3).  
Eby further teaches that fewer backcrosses may be used in locus conversions wherein the donor parent is highly related to the recurrent parent (see col. 25-26), and that pedigree breeding may be combined with backcrossing to introduce one or more traits (see col. 29).  
While this method appears to be directed towards the development of new varieties, it also shares some common features such as locus conversion methods and as few as 2 backcrosses to a recurrent parent so that the two methods cannot be readily distinguished from one another without knowing the relatedness of the donor variety to the recurrent parent.
	Thus, while the variety as taught by Eby is virtually indistinguishable from the variety as claimed, Eby does not specifically teach variety OX3009B4-D0YN or event A5547-127.
	Mason et al teach soybean plants comprising elite events including EE-GM2 which is synonymous with event A5547-127, wherein EE-GM2 was deposited under NCIMB accession 41660 (col. 3, lines 30-32).  Mason et al further teach combining glyphosate and glufosinate resistance genes.
	Boehm measures multiple introgressed traits in different locations in soybean plants using the backcross method (e.g., Tables 5.4 and 5.5).  
Boehm backcrosses to the recurrent parent for 5 generations, which would be expected to result in substantially higher similarity of the resultant line with the recurrent parent than in the instant application.  
Table 5.4 demonstrates a considerable range for yield by as much as 18.4, lodging by 1.1 and height by as much as 19 cm as compared to the recurrent parent, respectively, which is of importance because these differences are for individuals that are closer genetically to the recurrent parent than is the instant variety to its recurrent parent leading one to reasonably expect some degree of variation.
Similarly, phenotypic differences are observed when varieties are grown in different locations.  As noted above, the recurrent parent as taught in Eby was grown in a different location and in a different year than the same recurrent parent used to arrive at the variety of the instant invention, which would lead one of ordinary skill in the art to conclude that a substantial amount of variation in some traits would be expected in a locus converted plant as encompassed by claim 13 of Eby and ultimately observed in the variety of the instant invention.
	Given the state of the art and the teachings of Eby, Mason et al, and Boehm it would have been prima facie obvious to introgress event A5547-127 into the soybean variety taught by Eby to combine resistance genes as taught by and suggested by Mason using the backcrossing method as taught by Eby, with any amount of observed variation to be within the expected amounts as taught by Boehm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Eby (Patent No. US 9,591,827) in view of Mason et al (Patent No. US 9,062,324) and Boehm (2014, Tennessee Research and Creative Exchange Masters Thesis, University of Tennessee pages 1-135).
Instant claims 1-20 are drawn to soybean variety 91090528, methods of breeding said variety, and F1 hybrid seeds and plants derived therefrom.  
It is noted that the breeding history of the instant variety appears to be a locus conversion wherein two backcrosses to recurrent parent 11KA71163-56-06 were performed with the donor parent OX3009B4-D0YN which appears to be donating the A5547-127 event conferring glufosinate resistance (see ¶ 0068, 0071 and 0074).  
The instant specification discloses approximately 16 traits for soybean variety 91090528 of which 14 are identical or near identical to the traits of recurrent parent 11KA71163-56-06 which further establishes that the instant variety is a locus conversion of the patented variety.  
Of the traits which differ, plant height and seed size are within what would be considered variants and as the instant defines as a locus conversion. In addition to locus conversions introducing variation through linkage drag, it is also possible that the differences are due to environmental differences. 
Traits of the patented recurrent parent were measured in a different year than the instantly claimed soybean variety (2011-2015 versus 2016-2019) as well different locations. Therefore, numerical comparisons of environmentally impacted traits such as plant height and seed size cannot reliably distinguish the two varieties.  
Additionally, Applicants do not describe donor line OX3009B4-D0YN such that one of skill in the art would know what could be expected to be introduced trait-wise from the donor parent into a different variety: the resultant variety would reasonably be expected to possesses the traits of the claimed variety as disclosed in the trait table of the instant specification.  
Moreover, no statistical error bars are provided for results to allow one of skill in the art to determine if a given variety is within the reasonable range for each traits such that it can be distinguished from the instant variety. In order for the differences cited above to distinguish this variety from a locus conversion of the recurrent parent already covered in claim 13 of Patent No. US 9,591,827, the differences need to be both unexpected and practically significant.  See MPEP 716.02(b) discussion supra.
	Eby teaches soybean variety 11KA71163-56-06, methods of breeding said variety, F1 hybrid seeds and plants therefrom and locus converted plants (see claim 13) wherein a trait is introgressed such as event A5547-127 and backcrossed to the recurrent parent.  
Eby teaches a method of transforming a plant of the variety, a plant produced by said transformation and including herbicide tolerance, and methods of introducing a locus conversion (see claims 8-11).
	Eby teaches that “A single locus conversion of the site-specific integration system allows for the integration of multiple genes at the converted loci” clearly encompassing multiple trait differences in a single locus conversion (see col. 25, ¶ 3).  
Eby further teaches that fewer backcrosses may be used in locus conversions wherein the donor parent is highly related to the recurrent parent (see col. 25-26), and that pedigree breeding may be combined with backcrossing to introduce one or more traits (see col. 29).  
While this method appears to be directed towards the development of new varieties, it also shares some common features such as locus conversion methods and as few as 2 backcrosses to a recurrent parent so that the two methods cannot be readily distinguished from one another without knowing the relatedness of the donor variety to the recurrent parent.
	Thus, while the variety as taught by Eby is virtually indistinguishable from the variety as claimed, Eby does not specifically teach variety OX3009B4-D0YN or event A5547-127.
	Mason et al teach soybean plants comprising elite events including EE-GM2 which is synonymous with event A5547-127, wherein EE-GM2 was deposited under NCIMB accession 41660 (col. 3, lines 30-32).  Mason et al further teach combining glyphosate and glufosinate resistance genes.
	Boehm measures multiple introgressed traits in different locations in soybean plants using the backcross method (e.g., Tables 5.4 and 5.5).  
Boehm backcrosses to the recurrent parent for 5 generations, which would be expected to result in substantially higher similarity of the resultant line with the recurrent parent than in the instant application.  
Table 5.4 demonstrates a considerable range for yield by as much as 18.4, lodging by 1.1 and height by as much as 19 cm as compared to the recurrent parent, respectively, which is of importance because these differences are for individuals that are closer genetically to the recurrent parent than is the instant variety to its recurrent parent leading one to reasonably expect some degree of variation.
Similarly, phenotypic differences are observed when varieties are grown in different locations.  As noted above, the recurrent parent as taught in Eby was grown in a different location and in a different year than the same recurrent parent used to arrive at the variety of the instant invention, which would lead one of ordinary skill in the art to conclude that a substantial amount of variation in some traits would be expected in a locus converted plant as encompassed by claim 13 of Eby and ultimately observed in the variety of the instant invention.
	Given the state of the art and the teachings of Eby, Mason et al, and Boehm it would have been prima facie obvious to introgress event A5547-127 into the soybean variety taught by Eby to combine resistance genes as taught by and suggested by Mason using the backcrossing method as taught by Eby, with any amount of observed variation to be within the expected amounts as taught by Boehm.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No U.S. 11,252,923, 11,234,405 and 11,234,406. Although the claims at issue are not identical, they are not patentably distinct from each other because:
These soybean varieties have the same disclosed breeding history and traits listed in the trait tables are nearly identical to the instantly claimed soybean variety with the exception of a couple of variations are deemed immaterial to the claimed invention absent evidence to the contrary.  
The patented and instant soybean variety all appear to be locus conversions of a previously patented variety wherein the locus conversion trait was known in the prior art with other trait differences being within the current definitions for locus conversions which allow for occasional trait variation.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos 17/015,433, 17/015,445,17/015,547, 17/015,551, 17/,015557, 17/015,564, 17/015,570, 17/015,581, 17/015,589, 17/015,599,17/015,887, 17/015,924, 17/015,933, 17/015,986, 17,0162,24, 17/016,231, 17/016,239, 17/016,241,17/016,243, 17/016,279, 17/016,248, 17/016,250, 17/016,254, 17/016,283, 17/016,284,17/016,285, 17/016,286, 17/016,288, 17/016,289, 17/016,292, 17/016,295, 17/016,310, 17/016,258, 17/461,517, 17/015,433, 17/46,1420, 17/461,497, 17/015,445, 17/461,408, 17/461,439, 17/461,473, 17/461,488, 17/461,506, 17/015,897, 17/461,447, 17/461,465, 17/461,483, 17/015,969, 17/461,453, 17/461,427, 17/015,976, 17/015,516, 17/015,537, 17/461,399, 17/707,477, 17/707,487 and 17/707,503. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The soybean varieties have the same disclosed breeding history and the traits listed in the trait tables are nearly identical to the instantly claimed soybean variety notwithstanding a few variations in traits which are not believed to not be material to the claimed invention and as discussed in detail above.
The aforementioned varieties and instant soybean variety all appear to be locus conversions of a previously patented variety wherein the locus conversion trait was known in the prior art and where other trait differences are within the current definitions of locus conversions which allow for variations in traits.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

/GARY JONES/Director, Technology Center 1600